THE STATE OF TEXAS
                           MANDATE
                 *********************************************
TO THE 294TH DISTRICT COURT of VAN ZANDT COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 22nd day
of April, 2015, the cause upon appeal to revise or reverse your judgment between

                                      REX SMITH, Appellant

                          NO. 12-14-00007-CV; Trial Court No. 08-00171

                             Opinion by James T. Worthen, Chief Justice.

                         KELLY DAVIS AND AMBER DAVIS, Appellees

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and the
same being considered, because it is the opinion of this court that there was error in the judgment of
the court below, it is ORDERED, ADJUDGED and DECREED by this court that the judgment
awarding the Davises $65,100.00 for the Section 5.077 violations, as well as all awards for attorney’s
fees be reversed; judgment is rendered (1) that the executory contract between Rex Smith and the
Davises covering lot 7 is cancelled and rescinded; (2) that the Smiths retain title and recover
possession of lot 7; and (3) that Rex Smith pay a full refund to the Davises in the amount of
$19,520.00. The portion of the trial court’s judgment denying the Smiths’ counterclaim and awarding
prejudgment interest for the Section 5.072 violation is affirmed; and the cause is remanded to the
trial court for recalculating prejudgment interest.

       It is further ORDERED that the costs of court incurred in both the trial and appellate courts be
assessed one-half against the Appellant, REX SMITH, and one-half against the Appellees, KELLY
DAVIS AND AMBER DAVIS; and that this decision be certified to the court below for observance.”

       WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for the
Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly recognized,
obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the 14th day of August, 2015.

                      CATHY S. LUSK, CLERK

                      By:_______________________________
                        Chief Deputy Clerk